UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Hozie Rowell,

                           Plaintiff,
                                                                       16-cv-6598 (AJN)
                     -v-
                                                                     MEMORANDUM
     City of New York et al.,                                      OPINION AND ORDER

                           Defendants.



ALISON J. NATHAN, District Judge:

          In this civil rights action, Plaintiff Hozie Rowell brought claims under 28 U.S.C. § 1983

and state law in connection with his arrest and prosecution for possession of drugs and drug

paraphernalia. Defendants moved for summary judgment and on September 28, 2018, the Court

granted that motion as to all claims except Plaintiffs claim for the denial of his right to a fair

trial and for failure to intervene. Dkt. 75 ("Order"). On October 12, 2018, Defendants moved for

the Court to reconsider its decision as to these two remaining claims. Dkt. 76. The motion for

reconsideration is denied.

I.        Legal Standards

          a. Motion for Reconsideration

          "A motion for reconsideration should be granted only when the [moving paiiy] identifies

an intervening change of controlling law, the availability of new evidence, or the need to co1Tect

a clear error or prevent manifest injustice." Kole! Beth Yechiel Mechil ofTartikov, Inc. v. YLL

Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (internal quotation marks omitted). This

standard is stringent since "reconsideration of a previous order is an extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial resources."

                                                  1
Seoul Viosys Co., Ltd. v. P3 Int'! Corp., 16-CV-6276 (AJN), 2018 WL 401511, at *2 (S.D.N.Y.

Jan. 12, 2018) (quoting Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

2012)).

          b. Summary Judgment

          Summary judgment may not be granted unless all of the submissions taken together

"show[] that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law." Fed. R. Civ. P. 56(a). A fact is "material" if it "might affect the

outcome of the suit under the governing law," and is genuinely in dispute if "the evidence is such

that a reasonable jury could return a verdict for the nonmoving party." Roe v. City of Waterbury,

542 F.3d 31, 35 (2d Cir. 2008) (quoting Anderson v. Liberty Lobby, Inc., 4 77 U.S. 242, 248

(1986)). "Summary judgment is appropriate when 'the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party."' Smith v. County of Suffolk, 776 F.3d

114, 121 (2d Cir. 2015) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986)). "[I]n making that determination, the comi is to draw all factual inferences in

favor of the party against whom summary judgment is sought, viewing the factual assertions in

materials such as affidavits, exhibits, and depositions in the light most favorable to the party

opposing the motion." Rodriguez v. City of New York, 72 F.3d 1051, 1061 (2d Cir. 1995).

III.      Discussion

          The Court assumes the paiiies' familiarity with the facts of this case. As an initial matter,

Plaintiff asse1ied several facts in his opposition to Defendants' motion for reconsideration that

were in neither paiiies' Rule 56.1 statements. Pl. Opp. at 2-3. Defendants do not object to

Plaintiffs inclusion of these new facts, all of which cite to documents that Defendants produced

in discovery. Moreover, Defendants admit to one of the facts and do not address any of the



                                                    2
others despite Plaintiffs request that they do so. And a district comt has discretion to allow a

paity to "expand the record" on a motion for reconsideration in the interest of fairness and

allowing for a full review of the issues. See Romero v. United States, No. 00 CIV. 3513(RPP),

2003 WL 1483558, at *2 (S.D.N.Y. Mar. 21, 2003). Given the circumstances and Defendants'

response, the Court will consider the new facts cited by Plaintiff for the purposes of this motion.

         Turning now to the merits of Defendants' motion, the elements of a denial of the right to

a fair trial claim are: "an (1) investigating official (2) fabricates information (3) that is likely to

influence a jury's verdict, (4) forwards that information to prosecutors, and (5) the plaintiff

suffers a deprivation of life, libe1ty, or property as a result." Garnett v. Undercover Officer

C0039, 838 F.3d 265,279 (2d Cir. 2016) (internal quotation marks omitted). In the Court's

summary judgment Order, it concluded based on a number of suspicious facts about the police

search of Plaintiffs apaitment that Plaintiff had put forth sufficient evidence to raise a genuine

issue of material fact as to his denial of a fair trial claim. Order at 6-8.

         Defendants argue that the Court overlooked the fifth element of the fair trial analysis.

They assert that because the Court found that Plaintiffs arrest and prosecution were supp01ted

by independent probable cause, even if the evidence in question had been fabricated, Plaintiff

cannot show that this fabrication caused any deprivation of liberty. Def. Mot., Dkt. 77, at 3-5.

And if Plaintiff fair trial claim fails, Defendants argue, his failure to intervene claim based on

denial of a fair trial must fail as well. Id. at 5 n. 2. Plaintiff counters that Defendants' alleged

fabrication resulted in a libe1ty deprivation by affecting the post-arrest charging decision and bail

determination. Pl. Opp. at 3-5. 1 For the reasons given below, the Court continues to conclude

that there was a genuine issue of material fact on this claim.


         1
          Plaintiff also argues that the Court should not address Defendants' argument as it was raised for the first
time in Defendants' reply papers during summary judgment briefing. Pl. Opp. at 1-3. Because the Comt finds that

                                                          3
         Even if independent probable cause exists, fabricated evidence can cause a liberty

deprivation for the purposes of a fair trial claim. In a situation in which an arrest or prosecution

were supported by probable cause, a plaintiff can still prevail on a fair trial claim if fabricated

evidence causes some "further deprivation." Ganek v. Leibowitz, 874 F.3d 73, 91 (2d Cir. 2017)

(quoting Garnett, 838 F.3d at 277); Hoyos v. City of New York, 650 F. App'x 801, 803 (2d Cir.

2016) ("[T]he district court's statement that independent probable cause rules out the possibility

that fabricated evidence proximately caused the deprivations stemming from his prosecution is

not, as a general matter, correct."). The Second Circuit in Garnett gave as examples of further

deprivations "the setting of bail, which may make the difference between freedom and

confinement pending trial, and the prosecutor's decision to pursue charges rather than to dismiss

the complaint without further action" since these "may depend on the prosecutor's and

magistrate's assessments of the strength of the case, which in turn may be critically influenced

by fabricated evidence." Garnett, 838 F.3d at 277. Other examples of liberty deprivations

include "the number of comi appearances a plaintiff made post-anaignment, constraints such as

bail requirements, a period of incarceration or travel restrictions." Hanson v. New York City, No.

15-CV-1447 (MKB), 2018 WL 1513632, at *17 (E.D.N.Y. Mar. 27, 2018) (citing Singer v.

Fulton Cty. Sheriff, 63 F.3d 110, 117 (2d Cir. 1995)). The Court will apply this standard here.

         There is a genuine issue of fact as to whether the allegedly fabricated evidence in this

case caused the prosecution to pursue charges against Plaintiff. If fabricated evidence is the

basis of the charges brought against an individual, a jury could reasonably conclude that this

evidence caused the prosecutor's decision to pursue charges. Loftin v. City of New York, No. 15-

CV-5656 (MKB), 2017 WL 3614437, at *9 (E.D.N.Y. Aug. 21, 2017) ("[B]ecause the


Plaintiff prevails on the merits of the argument, it is unnecessary to address whether Defendants waived this claim
by only raising it in their reply briefing.

                                                          4
information provided by the officers was the basis for the charges against Plaintiff, the officers'

statements influenced the decision of the District Attorney's Office to charge Plaintiff in the

Criminal Complaint."); Ashley v. City of New York, No. 14-CV-5559 (NGG), 2017 WL 2972145,

at *7-9 (E.D.N.Y. July 12, 2017) (even where probable cause for prosecution existed sufficient

to deny a malicious prosecution claim, because a jury could conclude that a prosecutor might

have dropped the charges after discovering that some of the statements relied on in the complaint

were false, plaintiffs fair trial claim survived a motion for summary judgment); Thompson v.

Clark, No. 14-CV-7349 (JBW), 2018 WL 3128975, at *14-15 (E.D.N.Y. June 26, 2018)

(plaintiffs fair trial claim survived summary judgment because the allegedly false evidence was

"forwarded to the prosecutor ... , placed in the criminal court complaint, used as the basis for

charging him with resisting arrest, and served to deprive him of his liberty"). By Defendants'

own admission, the allegations that drugs and plastic baggies were recovered from Plaintiffs

apartment were virtually the entire basis for the criminal complaint against Plaintiff.

Defendants' Statement Pursuant to Rule 56.1, Dkt. 62,    ~   30; Criminal Court Complaint, Thadani

Deel., Dkt. 61, Ex. S. It is true that the Court found that probable cause existed for the arrest and

search based on statements from a confidential informant, and therefore concluded there was

probable cause for commencing proceedings. Order at 11-12. Yet as an initial matter, it would

be contrary to Garnett for this Court to find that, as a matter of law, probable cause for an arrest

and search are a complete defense to a fair trial claim based on the decision to continue pursuing

a prosecution. Garnett, 838 F.3d at 277; see also Ashley, 2017 WL 2972145, at *7-9. Moreover,

the criminal complaint in this case was based on the allegedly fabricated evidence, making no

mention of any information from a confidential informant. Criminal Cami Complaint, Thadani

Deel., Dkt. 61, Ex. S. The decision to continue to prosecute Plaintiff plainly resulted in a liberty



                                                  5
deprivation, as Plaintiff was required to appear in court sixteen times before the charges were

ultimately dismissed. Pl. Opp. at 4; see Hanson, 2018 WL 1513632, at * 17 (a significant

number of court appearances weighs in favor of finding of a liberty deprivation). It may be that

without the allegedly false evidence in the complaint, the prosecutor in this case would have

simply pursued the same charges based on the confidential informant. But a reasonable jury

could find otherwise.

        There is also a genuine dispute of fact as to whether the purpmiedly fabricated evidence

resulted in a deprivation of liberty by causing bail to be set. In addition to the fact that the

complaint was based on the allegedly fabricated evidence, the prosecutor cited this evidence at

the arraignment where Plaintiffs bail was set. Pl. Opp. 2-3, 4-5. Plaintiff was then required to

post bail and detained for three days before his family did so. Id at 2-3. In these circumstances,

"[t]he jury could well find that the officers' allegedly false statements influenced the prosecutors

in their request for bail." Shepherd v. Mayer, No. 13 CV 6142 (NG), 2018 WL 679456, at *5

(E.D.N.Y. Jan. 31, 2018). A jury could also find that the evidence before Judge DiBiase

influenced her sense of the strength of the case and therefore the bail she set, resulting in

Plaintiffs three-day confinement. These outcomes plainly constitute liberty deprivations.

Garnett, 838 F.3d at 277; Haskins v. City of New York, No. 15-CV-2016 (MKB), 2017 WL

3669612, at *11 (E.D.N.Y. Aug. 24, 2017) ('"[T]here can be no question' that a plaintiff suffered

a deprivation of liberty when he was 'physically detained following arraignment.'" (quoting

Murphy v. Lynn, 118 F.3d 938, 945 (2d Cir. 1997)). Defendants argue that based on the

confidential informant, Plaintiff could have been charged with a felony, and, at the very least,

bail would have been no lower in that hypothetical scenario. But this cannot undo what actually

took place: the allegedly fabricated evidence was the basis for the criminal complaint, the



                                                   6
prosecutor cited to that evidence at the arraignment at which bail was set, and this resulted in a

deprivation of Plaintiffs liberty. On that basis, a reasonable jury could conclude that the alleged

fabrication caused Plaintiffs post-arraignment detention. The Court therefore continues to

conclude that a genuine issue of material fact exists on Plaintiffs fair trial claim.

        Because the Court denies Defendants' motion to reconsider as to Plaintiffs fair trial

claim, it will also deny their motion to reconsider as to Plaintiffs failure to intervene claim.

        III.    Conclusion

        For the reasons given above, Defendants' motion for reconsideration is DENIED in its

entirety. This resolves docket item number 76. In addition, within one week of the date of this

order, the parties shall submit a letter indicating whether they seek the Court's assistance in

referring the parties to a magistrate judge or mediator for settlement.

        SO ORDERED.


     Dated: January �1,, 2019
            New York, New York


                                                                 United States District Judge




                                                  7
